USCA4 Appeal: 19-4758    Doc: 38        Filed: 11/17/2020      Pg: 1 of 1


                                                                 FILED: November 17, 2020

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 19-4758
                                      (1:13-cr-00435-TDS-1)
                                      ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                     Defendant - Appellant

                                      ___________________

                                           ORDER
                                      ___________________

              The court denies the petition for rehearing and rehearing en banc. No judge

        requested a poll under Fed. R. App. P. 35 on the petition for rehearing en banc.

              Entered at the direction of the panel: Judge Diaz, Judge Harris, and Judge

        Rushing.

                                               For the Court

                                               /s/ Patricia S. Connor, Clerk




                Case 1:13-cr-00435-TDS Document 269 Filed 11/17/20 Page 1 of 1
